Shea, J.,
dissenting. I disagree with the refusal of the majority to address the significant issue presented in this appeal of whether the trial court has disregarded our decision in Kowal v. Hofher, 181 Conn. 355, 359-62, 436 A.2d 1 (1980), holding that wanton and reckless misconduct in the sale of alcoholic liquor may constitute a proximate cause of the injuries sustained by a victim of an auto accident resulting from the impaired ability of the driver who had consumed the beverage. The justification advanced for disposing of the plaintiffs’ claim without consideration of its merits, that Practice Book § 155 mandates such a result regardless of circumstances indicating a waiver of the provision by the defendants and the trial court, is wholly unprecedented.
The defendants in the trial court never raised noncompliance with § 155 by failure to file a memorandum opposing their motion to strike as a ground for granting the motion. They also failed to file a preliminary statement of issues pursuant to Practice Book § 3012 (a) relying upon this ground as an alternative basis for affirming the judgment. The first mention of the plaintiffs’ failure to comply with § 155 appears in the defendants’ brief on appeal. This court does not ordinarily consider issues that have not been properly raised in the trial court as required by Practice Book § 3063. Similarly, we have refused to consider alternate grounds for upholding a judgment of a lower court where the appellee has failed to file a preliminary statement of *404such grounds pursuant to § 3012 (a). State v. Torrence, 196 Conn. 430, 434 n.6, 493 A.2d 865 (1985).
The trial court also never insisted upon compliance with § 155 or relied upon the rule as a basis for granting the motion to strike. The memorandum of decision considers the issues raised by the motion to strike wholly on their merits. From the record it appears that counsel for the plaintiffs moved for an extension of time until January 14, 1984, to file a memorandum in response to the motion to strike because he was on trial. This motion was denied on January 7,1985, and the motion to strike was granted on January 11,1985, a time sequence indicating that both motions may have been heard at the same motion calendar session. From the absence of any reference to the reasons for denying the request for an extension and the brevity of the discussion of the issues in the memorandum of decision, it is reasonable to infer that the requested extension was denied because the court regarded a memorandum by the plaintiffs as wholly superfluous. The absence of anything in the record either to confirm or deny this conceivable scenario may well be attributable to the failure of the defendants to raise § 155 as an issue until their brief was filed, in disregard of § 3012 (a). See Practice Book § 3012 (b).
The provision of § 155 that a plaintiff who fails to file a memorandum of law in opposition to a motion to strike “shall be deemed by the court to have consented to the granting of the motion” parallels a similar provision of Practice Book § 143 pertaining to a motion to dismiss. Both of these provisions impose a sanction upon the party opposing the motions for failure to file a memorandum which is not available for a like neglect on the part of one who has filed a motion to strike or to dismiss without a supporting memorandum as specified by the rules. It appears that the sanction of dismissing or striking the pleading under the *405automatic consent provision is likely to be imposed much more frequently against plaintiffs than defendants. Although this evident imbalance may be justified, this court ought not to compound the disparate treatment of nondiligence by one party as compared to another under the rules by holding effectually that the application of the automatic consent provision may not be waived by failure to raise it in the trial court or excused by a judge who chooses to decide the issues on their merits. There is nothing in the language of § 155 that requires it to be construed as a jurisdictional barrier that the parties cannot waive or the court may not excuse under any circumstances.
It is the courts, the legal profession and the public generally, not just the plaintiffs, who are the losers when serious cases like this one fail to be resolved on their merits because of some procedural deficiency. This result is sometimes unavoidable in order to preserve a reasonably efficient judicial system. The trial court, however, saw no necessity for invoking § 155 in order to satisfy this objective but decided the issues on their merits. We ought not to ignore our own procedural rules, §§ 8012 (a) and 3063, which the defendants have disregarded, and thus penalize only the neglect of the plaintiffs for failure to file a memorandum the trial court viewed as unnecessary. This procedural delict of the plaintiffs pales to insignificance by comparison with the substantive error of the trial court in failing to adhere to a controlling precedent established by a recent decision of this court. Kowal v. Hofher, supra.
Accordingly, I dissent.